DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-3, 6, 7, and 10-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In Claim 1, lines 8 and 12, the feature, “behavior items” and the limitation indicating that each of the behavior items is a multivariable linear equation, constitute new matter which cannot be added to the application.  The same applies to Claims 10-12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-3, 6, 7, and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 indicates that behavior of the shot includes a number of variables, each of which is labeled as a behavior item.  The examiner understands that the variables may be included in a multivariable equation and that mathematical manipulations, such as regression, may be used to modify the multivariable equation, which may result in an equation of linear form.  It is not clear that a multivariable form of the equation may be linear and it is not clear whether the terminology represents the introduction of a new feature.  The same applies to claims 10-12.  The scope of the claims is indefinite.  
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo, U.S. Patent Application No. 2016/0354632, in view of Otten, U.S. Patent Application No. 2005/0202907.  Kondo teaches an information processing apparatus, system, method, and a storage medium storing a program for causing a computer to function as comprising: an acquisition unit configured to acquire a measurement result of a golf swing motion of a golfer in the form of a computer receiving measured swing input value, paragraphs 0054 and 0089, from a sensor (accelerometer), which detects golf swing motion, paragraph 0041.  The measurement result may be calculated from a detection result of the sensor, paragraph 0050.  A calculation unit may be configured to calculate a behavior of the head with the measured swing as input to calculate the altitude angle, and speed vector of the head, paragraph 0054, wherein the measurement result includes a head speed in the form of a speed vector, and an incident angle in the form of altitude angle, paragraph 0054, the behavior of the shot includes an initial speed, a vertical launch angle, and a back spin amount, which may be considered to be behavior items, .  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo, view of Otten, as applied to claim 1 above, and further in view of Kimizuka, U.S. Patent No. 10,806,979.  Kondo substantially shows the claim limitations, as discussed above.  Further, Kondo teaches a club selection method based on the predicted trajectory of a ball, paragraphs 0097 and 0098.  Kondo is silent as to an apparatus with a selection unit configured to select a golf item suitable for the golfer based on the behavior of the shot calculated by the calculation unit.    Kimizuka teaches an apparatus, see Figure 1, for a golf ball fitting method (Title) calculating the trajectory from initial ball behavior, Col., 7, ln. 25-37, and a selection unit configured to select a golf item suitable for the golfer, Col. 4 ln. 46-51 and See Figure 5 (st 7).  In view of Kimizuka, it would have been obvious to include in the apparatus of Kondo an apparatus with a selection unit configured to select a golf item suitable for the golfer based on the behavior of the shot calculated by the calculation unit in order to allow a computer to assist in the process improving a fitted golf club to a player.  
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo, view of Otten, as applied to claim 1 above, and further in view of Woo, U.S. Patent No. 9,242,158, and Gobush, U.S. Patent No. 6,758,759.  Kondo substantially shows the claim limitations, as discussed above.  As to Claim 3, Kondo teaches calculating the initial behavior of the ball based on the behavior of the head, paragraph 0009, with the initial behavior of the ball being initial speed, launch angle, and spin rate, paragraph 0016, and the ball trajectory prediction including horizontal deviation, paragraph 0078.  Kondo is silent as to the behavior of the shot further including a horizontal launch angle and  side spin amount.  Woo discloses calculating the As to Claim 13, Kondo teaches that the multivariable linear equation may have a plurality of variables acquired as a measurement result, including head speed, incident angle, and face angle, as discussed in the treatment of Claim 1.  Woo and Gobush are applied as in Claim 3, with the same obviousness rationale being found applicable.  Kondo, as modified, does not teach that the measurement result may include the striking position, which may also be added as a variable in the multivariable linear equation.  Otten teaches that measurement of golf swing motion may include the striking position, noting how the ball is struck relative to the sweet spot, paragraph 0042.  It would have been obvious to one of ordinary skill at the effective filing date to provide Kondo, as modified, with striking position as a variable in swing motion analysis, as taught by Otten, to provide Kondo, as modified, with an additional data element in the equation to yield the predictable result of improving the arithmetic prediction.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo, view of Otten, as applied to claim 1 above, and further in view of Gobush, U.S. Patent No. 6,758,759.  Kondo substantially shows the claim limitations, as discussed above.  Further, Kondo teaches calculating the initial behavior of the ball based on the behavior of the head, paragraph 0009, .
Response to Arguments
Applicant's arguments filed 15 January 2022 have been fully considered but they are not persuasive. 
With regard to applicant’s argument regarding the rejection under 35 USC §112(b), the examiner maintains the position that values claimed to be measured would not be adequately captured from the system and sensor as disclosed, according to the explanation set forth in the office action.  
In response to applicant’s argument that the prior art fails to teach a multivariable linear equation, the examiner maintains the position that Kondo teaches acquiring a measurement of a golf swing comprising multiple variables, although the face angle is not included among the variables.  Otten teaches the inclusion of the face angle and a conclusion of obviousness with regard to adding face angle as a variable in the measurement of a golf swing is supported as discussed in the office action.  Kondo teaches multiple variables in the measurement data, including head speed and incident angle, noting speed and vector.  The measurement generates a regression equation through calculation, see paragraph 0050.  It follows that a multivariable linear equation is present.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        2 February 2022